Slip Op. 06 - 173
           UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - X

FORMER EMPLOYEES OF FAIRCHILD SEMI- :
CONDUCTOR CORP.,
                                     :
                         Plaintiffs,
                                     :
               v.                          Court No. 06-00215
                                     :
UNITED STATES SECRETARY OF LABOR,
                                     :
                         Defendant.
                                     :
- - - - - - - - - - - - - - - - - - X


                         Memorandum & Order


[Motion for leave to proceed
 in forma pauperis denied.]
                                           Dated:   November 21, 2006

     Robert R. Petruska, pro se.

     Peter D. Keisler, Assistant Attorney General; David M. Cohen,
Director, Patricia M. McCarthy, Assistant Director, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice
(Jeffrey S. Pease); and Office of the Solicitor, U.S. Department of
Labor (Vincent Costantino), of counsel, for the defendant.



          AQUILINO, Senior Judge:   In this action, deemed commenced

pursuant to 28 U.S.C. §§ 1581(d)(1), 2631(d)(1) for judicial review

of the Negative Determinations Regarding Eligibility To Apply for

Worker Adjustment Assistance And Alternative Trade Adjustment

Assistance of the Employment and Training Administration (“ETA”),
Court No. 06-00215                                                  Page 2


U.S. Department of Labor, TA-W-58,624 (Feb. 28, 2006), comes forth

one Robert R. Petruska, pro se, designating himself “the key

contact person for the Fairchild appealing group” of workers

comprising the putative plaintiff class and filing a form Motion

For Leave to Proceed in Forma Pauperis.


            That form specifies that the motion is made pursuant to

28 U.S.C. §1915(a) for an order permitting prosecution of this

action without prepayment of fees and costs or the giving of

security therefor and also pursuant to 28 U.S.C. §1915(e) “for an

order appointing counsel to serve without fee and to represent him

in this action.”     The form is accompanied by a form affidavit in

support of the motion that sets forth interrogatories to be

answered by the affiant as to (1) present employment; (2) any

income within the past twelve months from a business, profession or

other form of self-employment, or in the form of rent payments,

interest, dividends, or other source; (3) cash or checking or

savings accounts; (4) ownership of real estate, stocks, bonds,

notes, automobiles, or other valuable property; and (5) dependents.

In this instance, affiant plaintiff Petruska has answered (1) and

(5)   in   the   negative   and   the   other   three   questions   in   the

affirmative, providing dollar amounts for unemployment compensa-

tion, interest, dividends, bank checking, money-market and savings

accounts, stocks, and valuable personal property.
Court No. 06-00215                                            Page 3


             Unfortunately, those figures do not add up to the relief

requested.     That is, this court has sought the guidance of other

cases involving a similar request.    In Former Employees of Gateway

Country Stores LLC v. Chao, CIT No. 04-00588, Former Employees of

Sonoco Prods. Co. v. U.S. Sec’y of Labor, CIT No. 02-00579, and

Former Employees of Tyco Elecs., Fiber Optics Div. v. U.S. Dep’t of

Labor, CIT No. 02-00152, for example, leave to proceed in forma

pauperis was granted -- based upon reported, minimal assets nowhere

near those of plaintiff Petruska. In Mertz v. U.S. Customs Service,

14 CIT 679, 680, 746 F.Supp. 1107, 1108 (1990), on the other hand,

assets totaling approximately $73,000.00 (with $58,000 of that

value consisting of real property and an automobile), combined with

an annual salary of approximately $30,000, were held to “negate[]

the degree of poverty or indigence necessary to proceed in forma

pauperis.”     Suffice it to state herein that the form affidavit in

support of the motion at bar for leave to so proceed reports assets

well in excess of the total value in Mertz, with a much greater

percentage apparent liquid assets, albeit without any indicated

salary at the time of its execution.


             Of course, the Mertz and other courts have pointed out

that the underlying statute does not require a movant to prove

destitution before the requested leave can be granted.         E.g.,

Potnick v. Eastern State Hospital, 701 F.2d 243 (2d Cir. 1983).
Court No. 06-00215                                           Page 4


Nor does a movant have to be a “prisoner”, as defined in 28 U.S.C.

§1915(h), although that status is and has been the primary focus of

the statute.   Moreover, contrary to the implication of the form

motion, subsection 1915(e) only provides that a court “may request

an attorney to represent any person unable to afford counsel”, not

appoint a lawyer to serve without fee.

           In necessarily hereby denying pro se plaintiff Petruska’s

Motion For Leave to Proceed in Forma Pauperis in the light of the

foregoing, the court can confirm receipt for this kind of action of

the nominal filing fee of $25 and also its commitment

     to review this appeal fairly . . . and reply in a timely
     ma[nn]er as this [ETA] decision affects further
     participation   in   job   training   and   unemployment
     compensation opportunities[,]

to quote from his articulate, written submission on the precise

nature of the plaintiff group of workers’ appeal.

           To this end, the plaintiffs may have until December 29,

2006 to present or re-present in writing their arguments in support

of their requested relief on the merits.      If there is any such

additional written submission, the defendant may respond thereto on

or before January 26, 2007.

           So ordered.

Dated:   New York, New York
         November 21, 2006

                                    /s/Thomas J. Aquilino, Jr.
                                           Senior Judge